EXHIBIT 10.2

FORM OF RESTRICTED STOCK UNIT AGREEMENT WITH EMPLOYEE, AS AMENDED

THIS AGREEMENT, dated as of [Grant Date], between Unum Group, a Delaware
corporation (the “Company”), and [Participant Name] (the “Employee”).

W I T N E S S E T H

In consideration of the mutual promises and covenants made herein and the mutual
benefits to be derived herefrom, the parties hereto agree as follows:

1. Grant, Vesting and Forfeiture of Restricted Stock Units.

(a) Grant. Subject to the provisions of this Agreement and to the provisions of
the Unum Group Stock Incentive Plan of 2007 (the “Plan”), the Company hereby
grants to the Employee, as of [Grant Date] (the “Grant Date”), [Shares Granted]
Restricted Stock Units (the “Restricted Stock Units”), each with respect to one
share of common stock of the Company, par value $0.10 per Share (“Common
Stock”). All capitalized terms used herein, to the extent not defined, shall
have the meaning set forth in the Plan.

(b) Vesting during the Restriction Period. Subject to the terms and conditions
of this Agreement, the Restricted Stock Units shall vest and no longer be
subject to any restriction on the anniversaries of the Grant Date set forth
below (the period during which restrictions apply, the “Restriction Period”):

 

Vesting Dates

(Anniversaries of Grant Date)

   Percentage of Total Grant Vesting First Anniversary    33% Second Anniversary
   33% Third Anniversary    34%

(c) Termination of Employment.

(i) Upon the Employee’s Termination of Employment for any reason (other than due
to the Employee’s death, Disability, Retirement or Termination of Employment by
the Company without Cause) during the Restriction Period, all Restricted Stock
Units still subject to restriction shall be forfeited.

(ii) Upon the Employee’s Termination of Employment during the Restriction Period
due to the Employee’s death, Disability or Retirement, the restrictions
applicable to the Restricted Stock Units shall lapse, and such Restricted Stock
Units shall become free of all restrictions and become fully vested.

(iii) Upon the Employee’s Termination of Employment during the Restriction
Period by the Company as a result of job elimination or requalification, the
Employee shall vest in an additional number of Restricted Stock Units equal to
the product of (x) the number of shares of Restricted Stock Units that are
subject to each vesting tranche during the Restriction Period that have not yet
vested as of the date of the Termination of Employment and (y) a fraction, the
numerator of which is the number of full and partial months in the Restriction
Period from the Grant Date until the date of Termination of Employment and the
denominator of which is the total number of months in the Restriction Period for
such tranche.

(iv) For purposes of this Agreement, “Retirement” shall mean the Employee’s
Termination of Employment after the attainment of age 65 or the attainment of
age 55 and at least 15 years of continuous service, in each case, only if such
Termination of Employment is approved as a “Retirement” by (1) the Committee in
the case of an Employee who is subject to Section 16 of the Exchange Act or a
“covered employee” within the meaning of Section 162(m) of the Code, or (2) the
Chief Executive Officer or Senior Vice President, Human Resources, in the case
of all other individuals.



--------------------------------------------------------------------------------

(v) For purposes of this Agreement, employment with the Company shall include
employment with the Company’s Affiliates and its successors. Nothing in this
Agreement or the Plan shall confer upon the Employee any right to continue in
the employ of the Company or any of its Affiliates or interfere in any way with
the right of the Company or any such Affiliates to terminate the Employee’s
employment at any time.

2. Settlement of Units.

Subject to Section 8 (pertaining to the withholding of taxes), as soon as
practicable after the date on which the Restriction Period expires, and in no
event later than 30 days after such date, the Company shall deliver to the
Employee or his or her personal representative, in book-position or certificate
form, one Share that does not bear any restrictive legend making reference to
this Agreement for each Share subject to the Restricted Stock Unit.
Notwithstanding the foregoing, the Company shall be entitled to hold the Shares
issuable upon settlement of Restricted Stock Units that have vested until the
Company shall have received from the Employee a duly executed Form W-9 or W-8,
as applicable.

3. Nontransferability of the Restricted Stock Units.

During the Restriction Period and until such time as the Restricted Stock Units
are ultimately settled as provided in Section 2 above, the Restricted Stock
Units and the Shares covered by the Restricted Stock Units shall not be
transferable by the Employee by means of sale, assignment, exchange,
encumbrance, pledge, hedge or otherwise. Any purported or attempted transfer of
such Shares or such rights shall be null and void.

4. Rights as a Stockholder.

During the Restriction Period, the Employee shall not be entitled to any rights
of a stockholder with respect to the Restricted Stock Units (including, without
limitation, any voting rights), provided that with respect to any dividends paid
on Shares underlying the Restricted Stock Units, such dividends will be
reinvested into additional Restricted Stock Units, which shall vest at such time
as the underlying Restricted Stock Units vest and be settled at that time.

5. Adjustment; Change in Control.

In the event of certain transactions during the Restricted Period, the
Restricted Stock Units shall be subject to adjustment as provided in
Section 3(d) of the Plan or any applicable successor provision under the Plan.
In the event of a Change in Control before the Restricted Stock Units vest, the
restrictions applicable to the Restricted Stock Units shall lapse, such
Restricted Stock Units shall become free of all restrictions and become fully
vested, consistent with Section 10(a)(iii) of the Plan, and shall be settled
within 5 days following the Change in Control; provided, however, that any
Restricted Stock Units that constitute “nonqualified deferred compensation” as
defined under Section 409A of the Code shall not be settled upon such Change in
Control unless the Change in Control constitutes a “change in control event”
within the meaning of Section 409A of the Code.

6. Payment of Transfer Taxes, Fees and Other Expenses.

The Company agrees to pay any and all original issue taxes and stock transfer
taxes that may be imposed on the issuance of shares received by an Employee in
connection with the Restricted Stock Units, together with any and all other fees
and expenses necessarily incurred by the Company in connection therewith.

7. Other Restrictions.

(a) The Restricted Stock Units shall be subject to the requirement that, if at
any time the Committee shall determine that (i) the listing, registration or
qualification of the Shares subject or related thereto upon any securities
exchange or under any state or federal law is required, or (ii) the consent or
approval of any government regulatory body is required, then in any such event,
the grant of Restricted Stock Units shall not be effective unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee.



--------------------------------------------------------------------------------

(b) If the Employee is a Restricted Person under the Company’s Insider Trading
Policy (as in effect from time to time and any successor policies), the Employee
shall be required to obtain pre-clearance from the General Counsel or Securities
Counsel of the Company prior to purchasing or selling any of the Company’s
securities, including any shares issued upon vesting of the Restricted Stock
Units, and may be prohibited from selling such shares other than during an open
trading window. The Employee further acknowledges that, in its discretion, the
Company may prohibit the Employee from selling such shares even during an open
trading window if the Company has concerns over the potential for insider
trading.

8. Taxes and Withholding.

No later than the date as of which an amount first becomes includible in the
gross income of the Employee for federal, state, local, foreign income,
employment or other tax purposes with respect to any Restricted Stock Units, the
Employee shall pay to the Company, or make arrangements satisfactory to the
Company regarding the payment of, all federal, state, local and foreign taxes
that are required by applicable laws and regulations to be withheld with respect
to such amount. The obligations of the Company under this Agreement shall be
conditioned on compliance by the Employee with this Section 8, and the Company
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment otherwise due to the Employee, including deducting such amount
from the delivery of shares upon settlement of the Restricted Stock Units that
gives rise to the withholding requirement.

9. Notices.

All notices and other communications under this Agreement shall be in writing
and shall be given by hand delivery to the other party or by facsimile,
overnight courier, or registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:

If to the Employee:

At the most recent address

on file at the Company.

If to the Company:

Unum Group

1 Fountain Square

Chattanooga, Tennessee 37402

Attention: Executive Compensation, Human Resources

or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Section 9. Notices and
communications shall be effective when actually received by the addressee.
Notwithstanding the foregoing, the Employee consents to electronic delivery of
documents required to be delivered by the Company under the securities laws.

10. Effect of Agreement.

This Agreement is personal to the Employee and, without the prior written
consent of the Company, shall not be assignable by the Employee otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Employee’s legal representatives. This
Agreement shall inure to the benefit of and be binding upon the Company and its
successors and assigns.

11. Laws Applicable to Construction; Consent to Jurisdiction.

The interpretation, performance and enforcement of this Agreement shall be
governed by the laws of the State of Delaware without reference to principles of
conflict of laws, as applied to contracts executed in and performed wholly
within the State of Delaware. In addition to the terms and conditions set forth
in this Agreement, the Restricted Stock Units are subject to the terms and
conditions of the Plan, which is hereby incorporated by reference.



--------------------------------------------------------------------------------

12. Severability.

The invalidity or enforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.

13. Conflicts and Interpretation.

In the event of any conflict between this Agreement and the Plan, the Plan shall
control. In the event of any ambiguity in this Agreement, or any matters as to
which this Agreement is silent, the Plan shall govern including, without
limitation, the provisions thereof pursuant to which the Committee has the
power, among others, to (a) interpret the Plan, (b) prescribe, amend and rescind
rules and regulations relating to the Plan, and (c) make all other
determinations deemed necessary or advisable for the administration of the Plan.
The Employee hereby acknowledges that a copy of the Plan has been made available
to him and agrees to be bound by all the terms and provisions thereof. The
Employee and the Company each acknowledges that this Agreement (together with
the Plan) constitutes the entire agreement and supersedes all other agreements
and understandings, both written and oral, among the parties or either of them,
with respect to the subject matter hereof.

14. Amendment.

The Company may modify, amend or waive the terms of the Restricted Stock Unit
award, prospectively or retroactively, but no such modification, amendment or
waiver shall materially impair the rights of the Employee without his or her
consent, except as required by applicable law, stock exchange rules, tax rules
or accounting rules. The waiver by either party of compliance with any provision
of this Agreement shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach by such party of a
provision of this Agreement.

15. Section 409A.

It is the intention of the Company that the Restricted Stock Units shall either
(a) not constitute “nonqualified deferred compensation” as defined under
Section 409A of the Code or (b) comply in all respects with the requirements of
Section 409A of the Code and the regulations promulgated thereunder, such that
no delivery of or failure to deliver Shares pursuant to this Agreement will
result in the imposition of taxation or penalties as a consequence of the
application of Section 409A of the Code. Shares in respect of any Restricted
Stock Units that (i) constitute “nonqualified deferred compensation” as defined
under Section 409A of the Code and (ii) vest as a consequence of the Employee’s
termination of employment shall not be delivered until the date that the
Employee incurs a “separation from service” within the meaning of Section 409A
of the Code (or, if the Employee is a “specified employee” within the meaning of
Section 409A of the Code and the regulations promulgated thereunder, the date
that is six months following the date of such “separation from service”). If the
Company determines after the Grant Date that an amendment to this Agreement is
necessary to ensure the foregoing, it may, notwithstanding Section 14, make such
an amendment, effective as of the Grant Date or any later date, without the
consent of the Employee.

16. Headings.

The headings of Sections herein are included solely for convenience of reference
and shall not affect the meaning or interpretation of any of the provisions of
this Agreement.

17. Counterparts.

This Agreement may be executed in counterparts, which together shall constitute
one and the same original.

18. Waiver and Release.

In consideration for the granting of the Restricted Stock Units, the Employee
hereby waives any and all claims whether known or unknown that the Employee may
have against the Company and its affiliates and their respective directors,
officers, shareholders, agents or employees arising out of, in connection with
or related to the Employee’s employment, except for (1) claims under this
Agreement, (2) claims that arise after the date hereof and obligations that by
their terms are to be performed after the date hereof, (3) claims for
compensation or benefits under any



--------------------------------------------------------------------------------

compensation or benefit plan or arrangement of the Company and its affiliates,
(4) claims for indemnification respecting acts or omissions in connection with
the Employee’s service as a director, officer or employee of the Company or its
affiliates, (5) claims for insurance coverage under directors’ and officers’
liability insurance policies maintained by the Company or its affiliates, or
(6) any right the Employee may have to obtain contribution in the event of the
entry of judgment against the Company as a result of any act or failure to act
for which both the Employee and the Company or any of its affiliates are jointly
responsible. The Employee waives any and all rights under the laws of any state
(expressly including but not limited to Section 1542 of the California Civil
Code), which is substantially similar in wording or effect as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the Release, which if
known by him must have materially affected his settlement with the debtor.”

This waiver specifically includes all claims under the Age Discrimination in
Employment Act of 1967, as amended. The Employee (a) acknowledges that he has
been advised to consult an attorney in connection with entering into this
Agreement; (b) has twenty-one (21) days to consider this waiver and release; and
(c) may revoke this waiver and release within seven (7) days of execution upon
written notice to Legal Counsel, Employment and Labor, Law Department, Unum
Group, 1 Fountain Square, Chattanooga, Tennessee 37402. The waiver and release
will not become enforceable until the expiration of the seven (7) day period. In
the event that the waiver and release is revoked during such seven (7) day
period, the grant shall be void and of no further effect.

IN WITNESS WHEREOF, as of the date first above written, the Company has caused
this Agreement to be executed on its behalf by a duly authorized officer and the
Employee has hereunto set the Employee’s hand.

 

Date:  [Acceptance Date]       GRANTEE: [Participant Name]         UNUM GROUP  
    By:          

 

          (Authorized Signature)  